Citation Nr: 0932292	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1968 to 
July 1970, including a tour in Vietnam from July 1969 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2007 the Board remanded the PTSD claim to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.

Regrettably, the Board is again remanding the Veteran's claim 
to the RO via the AMC for still further development and 
consideration.


REMAND

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Here, a September 2002 letter from a VA physician provides 
the required diagnosis of PTSD, which presumably is in 
accordance with DSM-IV both in terms of the adequacy and 
sufficiency of the stressors claimed.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  But that VA physician did not 
specify the stressor(s) prompting that PTSD diagnosis or, 
alternatively, the cause of the Veteran's Major Depressive 
Disorder, which also was diagnosed.



The Veteran's VA treatment records also show he has been 
diagnosed with various other psychological disorders - 
including tobacco use disorder, substance/polysubstance abuse 
disorder, and substance-induced psychosis.  But there is no 
medical nexus evidence of record suggesting that any of these 
disorders are related to his military service.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (noting 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).   See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service).  

But focusing on his claim for PTSD, in particular, concerning 
his asserted stressors in service, the Veteran referenced a 
specific combat-related incident when completing his PTSD 
Questionnaire - which he said had occurred in January 1970 
while in Vietnam.  He indicated that from January 16-17, 
1970, at Doug Thang, Vietnam, his unit came under attack by 
the North Vietnam Army, and that he and the rest of his unit 
were pinned down in bunkers for eight hours while taking 
mortar, rocket, and small arms fire.  [Note:  He had actually 
indicated the incident had occurred in January 1969 when 
completing his PTSD Questionnaire, but, in light of the fact 
that his service personnel records show he did not arrive in 
Vietnam until July 1969, the Board infers he meant January 
1970 instead.]  His spelling of the location of the incident 
also may have been incorrect. 

In any event, because he had the required PTSD diagnosis and 
had provided sufficient information to try and independently 
verify this alleged incident, as the purported cause of his 
PTSD, the Board remanded this case in July 2007.



The Veteran's service personnel records reflect that he was a 
heavy vehicle driver with an Engineer Battalion (Combat) 
during his tour in Vietnam.  His DD Form 214 shows his 
military occupational specialty (MOS) was combat engineer and 
that he was awarded the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal with 
device.  But his records do not show that he was awarded any 
medal, award or commendation typically associated with 
combat.

The record shows his initial unit as the 67th Engineer 
Company from July 1969 to September 1969, when he was en 
route to the 45th Engineer Group.  As of October 1969, his 
unit is shown as Company D, 39th Engineer Battalion (Combat), 
until his rotation out of the theater in July 1970.  
According to information obtained on remand from the U.S. 
Army and Joint Services Records Research Center (JSRRC), for 
the period ending in October 1969, Operational Reports - 
Lessons Learned (OR-LL) show that Company D's enemy activity 
was light.  On August 2, 1969, a sniper round was received, a 
dozer hit an anti-personnel mine resulting in negative 
casualties or damage.  The most serious incident occurred 
when the mine sweep team passed a convoy heading in the 
opposite direction and was ambushed, resulting in three US 
personnel being wounded.  For the period ending in January 
1970, Company D's enemy activity was extremely light and the 
mine sweep team discovered only one mine.  But a 10-ton 
tractor and 25-ton trailer were destroyed by a command 
detonated mine while returning to Chiu Lai from Da Nang in a 
convoy.  For the period ending in April 1970, a trailer 
carrying a front loader struck a 45-50 pound land mine, 
slightly injuring 4 enlisted men.  This was the only enemy 
activity reported for Company D by the 39th Engineer 
Battalion.  The JSRRC indicated, to be of further assistance, 
the Veteran needed to provide an exact location for the 
alleged attack and the location of his unit's base at the 
time.



VA's General Counsel has explained that the ordinary meaning 
of the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) and the implementing regulation 38 C.F.R. 
§ 3.304(d) and (f)(1), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) (and 38 C.F.R. 
§ 3.304(f)(1)) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Unfortunately, following the Board's prior July 2007 remand, 
the JSRRC was unable to provide any supporting information 
pertaining to an attack on the Veteran's unit during the 
timeframe he had specified, in January 1970.  Nevertheless, 
the JSRRC was able to confirm several other incidents in 
Vietnam involving his unit, albeit some only relatively 
minor, and the mere fact that he was assigned to a unit that 
was frequently engaged in combat suggests that he, too, 
may have been in combat areas or otherwise exposed to combat 
situations.  In other words, his mere presence with the unit 
at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally; a stressor need 
not be corroborated in every detail.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

So the Board finds there is sufficient documentation that the 
Veteran was a member of a unit that was involved in combat 
activity in Vietnam, and that his asserted combat-related 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  So his lay testimony, alone, is 
sufficient to establish the occurrence of these combat 
stressors.  See 38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Still, though, there is no competent medical nexus evidence 
of record indicating whether the Veteran's diagnosis of PTSD 
is the result of his combat experiences in Vietnam or, 
instead, the result of other unrelated factors.  So a medical 
opinion is needed to make this important determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination for an opinion as to whether 
it is at least as likely as not, i.e., 
at least a 50 percent probability or 
greater, that he has PTSD as a result of 
his combat experiences in Vietnam.  [Note:  
an opinion is only needed in regards to 
etiology since a VA physician diagnosed 
PTSD in a letter dated September 26, 2002, 
but did not provide any opinion concerning 
the cause.)

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  

Advise the Veteran that failure to report 
for the scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



2.  Then readjudicate the claim for 
service connection for PTSD in light of 
any additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

